Citation Nr: 0711062	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  02-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, secondary to a service-
connected scar of the left mid-thoracic area, associated with 
a subtotal gastrectomy for a duodenal ulcer, hiatal hernia, 
and gastroesophageal reflux disease.

2.  Entitlement to service connection for depression, 
secondary to service-connected disabilities.

3.  Entitlement to an increased rating for residuals of a 
subtotal gastrectomy for duodenal ulcer disease, with hiatal 
hernia, and gastroesophageal reflux disease, currently 
evaluated as 40 percent disabling.

4.  What evaluation is warranted from May 30, 2002, for a 
scar of the left mid-thoracic area associated with a subtotal 
gastrectomy for a duodenal ulcer, hiatal hernia, and 
gastroesophageal reflux disease?


5.  Entitlement to an increased rating for postoperative 
residuals involving an injury to the left sixth rib with 
associated adhesive pleurisy, currently evaluated as 10 
percent disabling.

6.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 2002, 
July 2003, and October 2004 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.


As part of the August 2002 rating decision, service 
connection was established for scarring of the left mid-
thoracic area, secondary to residuals of a subtotal 
gastrectomy for duodenal ulcer disease, with hiatal hernia 
and gastroesophageal reflux disease.  The veteran perfected 
an appeal to this decision.  At that time, a 10 percent 
rating was assigned, effective from May 30, 2002.  That 
rating was increased to 20 percent, effective from also May 
30, 2002, by RO action in May 2003.  As the veteran has 
perfected an appeal to the initial rating assigned following 
the grant of service connection the Board has characterized 
this issue in accordance with the decision in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (appeals from original 
awards are not to be construed as claims for increased 
ratings), which requires consideration of the evidence since 
the effective date of the grant of compensation.  The August 
2002 decision also continued the ratings then in effect for 
the veteran's service-connected gastrointestinal disorder and 
left rib residuals.  

In July 2003 the RO denied claims for service connection for 
peripheral neuropathy of the lower extremities (on a 
secondary basis) and for entitlement to TDIU.  In August 
2004, the Board remanded the case to the RO for further 
development.  Finally, in October 2004, the RO denied 
entitlement to service connection for depression, to include 
entitlement to secondary service connection.  

With respect to the claims of entitlement to service 
connection for peripheral neuropathy of the lower extremities 
and depression, each claimed as secondary to service-
connected disabilities, the Board acknowledges its duty 
liberally construe the veteran's pleadings to determine the 
claims before it.  Still, that duty does not require that VA 
solicit claims, particularly when the appellant is not 
appearing pro se before the Board.  

Here, the veteran is represented by a highly respected 
national Veterans Service Organization which is well versed 
in veterans law.  As to these two issues, that service 
organization has limited their theory concerning entitlement 
to service connection to entitlement on a secondary basis. 
 They did not claim that either disorder is directly due to 
service.  

Likewise, the veteran has only pled entitlement under the 
theory that these disorders were caused or aggravated by 
service-connected disabilities.  This is the only theory that 
has been considered in the respective rating decisions (July 
2003 and October 2004), and that is the only theory over 
which the Board may exercise jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002).  Finally, even assuming arguendo that the 
Board may exercise jurisdiction under other theories, the 
evidence does not suggest any support whatsoever for any 
other theory.  Hence, the Board will limit its consideration 
of this claim to the extent addressed below.

A motion to advance the case on the docket was granted by the 
undersigned Veterans Law Judge in February 2007, due to the 
veteran's advanced age pursuant to the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2006).

For the reasons outlined below, the appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Peripheral neuropathy of the lower extremities (claimed 
as secondary to a service-connected scar of the left mid-
thoracic area, associated with a subtotal gastrectomy for a 
duodenal ulcer, hiatal hernia, and gastroesophageal reflux 
disease) was not manifested in service, it is not otherwise 
related to the veteran's active service, and it is not caused 
or aggravated by a service-connected disability.

2.  Depression is not shown by competent medical evidence to 
be linked to any service-connected disability.

3.  The service-connected gastrointestinal disability is not 
shown to be productive of more than moderate post gastrectomy 
syndrome or considerable impairment of health due to a hiatal 
hernia with reflux; neither weight loss with malnutrition and 
anemia, nor is material weight loss and hematemesis or melena 
with moderate anemia is demonstrated.

4.  For the period from May 30, 2002, to August 29, 2002, 
scar residuals of the left mid-thoracic area did not limit 
the function of either the left chest or abdominal area, and 
motion of the veteran's left arm was not limited to midway 
between the side and shoulder level.

5.  For the period since August 30, 2002, scar residuals of 
the left mid-thoracic area have not produced limitation of 
function of either the left chest or abdominal area, 
limitation of motion of the left arm to either midway between 
the side and shoulder level, and have not been demonstrated 
to measure 72 square inches (465 square centimeters).


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was 
neither incurred nor aggravated by military service, and was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).

2.  Depression was not incurred in or aggravated by active 
military service, nor is it proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310.

3.  The criteria for the assignment of a rating in excess of 
40 percent for residuals of a subtotal gastrectomy for 
duodenal ulcer disease, with hiatal hernia, and 
gastroesophageal reflux disease have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.114, Diagnostic Codes (Codes) 7308, 7346 
(2006).

4.  The criteria for a rating in excess of 20 percent for a 
scar of the left mid-thoracic area from May 30, 2002, have 
not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, 4.73, 4.118, Codes 5201, 
5319, 5321, 7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.31, 4.71a, 4.73, 4.118, Codes 5201, 5319, 5321, 
7801, 7805 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107.  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  Under the VCAA, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b) 
(2).  Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.  Letters of June and December 
2004 satisfied these criteria.

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The veteran was provided this notice in August 2006.  

The Board finds further that VA has secured all available 
pertinent evidence and conducted all appropriate 
development.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  In this case, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case.  Still, assuming arguendo that there is such 
evidence, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

Notice required by 38 U.S.C.A. § 5103(a) must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  Here the June and December 2004 
letters fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a).  Finally, the appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Service Connection

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  If a condition noted during 
service was not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  The Court has held 
that a claimant is also entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service or to a service-connected disability).  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Factual Background/Analysis

Peripheral Neuropathy of the Lower Extremities

The service medical records, to include the reports of the 
veteran's January 1952 pre-induction examination and January 
1954 separation examination, reflect no symptomatology 
consistent with peripheral neuropathy.

The report of a March 1960 VA operation report shows that the 
veteran underwent an emergency subtotal gastrectomy for a 
bleeding ulcer in 1958.  He underwent a transthoracic 
vagotomy and abdominal exploration.  

An August 1962 VA neurological examination includes a 
diagnosis of no evidence of disease or injury of the central 
nervous system or peripheral nerves.

An October 1963 rating decision shows that service connection 
was in effect for, in pertinent part, post operative status 
involving injury to the left sixth rib with associated 
adhesive pleurisy.  

The report of a March 2003 VA peripheral neuropathy 
examination shows that the veteran complained of post 
incisional pain, apparently the result of an incision 
necessitated by a left thoracotomy during the above-mentioned 
1960 surgical procedure.  Mild lower extremity sensory 
peripheral neuropathy was diagnosed following a physical 
examination.  

In May 2003, the veteran claimed entitlement to service 
connection for bilateral lower extremity peripheral 
neuropathy secondary to his mid-thoracic area scar.  

In the course of a March 2004 video conference hearing 
conducted by the undersigned the veteran claimed that he had 
been informed by a VA physician that he had post incisional 
neuropathy, and that it was his belief that his claimed 
bilateral leg disorder was the result.  See pages 16 and 17 
of hearing transcript (transcript).  

Review of a June 2005 VA peripheral nerves examination report 
shows that the examiner commented, after reviewing the 
medical record and examining the appellant, that it was 
doubtful the veteran had a diagnosis of mild sensory 
neuropathy, and that such neuropathy could not in any way be 
directly associated with the scar in the veteran's left 
thoracic region.  He added, however, that the veteran's 
history of gastrectomy and vagotomy would put him at risk for 
malabsorbtion of certain vitamins that could precipitate 
sensory neuropathy.  Further work-up was suggested to address 
this concern.  The examiner again noted that it was 
impossible for the veteran's scar to have aggravated any 
lower extremity peripheral neuropathy, and pointed out that 
the veteran thought that his claimed neuropathy was more 
likely than not associated with his history of septal 
gastrectomy and vagotomy.  

A September 2005 addendum report to the June 2005 VA 
peripheral nerves examination, completed by the physician who 
examined the veteran in June 2005, indicates that the veteran 
did not have mild sensory neuropathy.  The physician added 
that it was not at all likely that the veteran's claim that 
his peripheral neuropathy was related to either his thoracic 
scar or remote transthoracic vagotomy.  The examiner also 
mentioned that as sensory neuropathy was not currently 
manifested, the suggested work-up of the veteran indicated in 
the June 2005 examination report was no longer required.  

Following review of the complete evidentiary record, the 
Board finds that service connection for peripheral neuropathy 
of the lower extremities (secondary to a service-connected 
scar of the left mid-thoracic area, associated with a 
subtotal gastrectomy for a duodenal ulcer, hiatal hernia, and 
gastroesophageal reflux disease) is not warranted.

The threshold question in any claim seeking service 
connection for a disability is whether the disability is 
shown.  Here, the medical evidence does not show that 
peripheral neuropathy of the lower extremities was manifested 
in-service.  Further, there is no competent evidence that a 
disorder manifested by lower extremity peripheral neuropathy 
is related to service, or is caused or aggravated by a 
service-connected disability.  Indeed, such a disorder is not 
currently shown.

In the absence of competent evidence of a present disability, 
there cannot be a valid claim of service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.

Depression

The service medical records, to include the reports of the 
veteran's January 1952 pre-induction examination and January 
1954 separation examination, make no mention of any 
psychiatric-based problems or diagnoses, including 
depression.

An April 1988 Social Security Administration (SSA) decision 
shows that the veteran was found to be entitled to a period 
of disability commencing in August 1985 due to chronic 
depression, anxiety, and an obsessive-compulsive personality.  

The report of a January 1994 VA stomach examination shows 
that the veteran claimed to have depressive reaction due to 
his service-connected gastrointestinal-based disorder.  

In March and May 2004 the veteran claimed entitlement to 
service connection for depression, essentially due to 
service-connected disabilities.  

An August 2004 VA psychiatric outpatient treatment report 
shows that the veteran provided a history of psychiatric 
problems dating back to the 1960's.  He mentioned that his 
symptoms began after he had a vagotomy.  The examiner opined 
that it seemed that the veteran's two episodes of major 
depression were both triggered by significant stressors (a 
vagotomy in the 1960's and a work-related interpersonal 
occurrence in the 1980's).  The diagnoses included probable 
dysthemia; history of major depression, partial remission; 
and anxiety disorder not otherwise specified (NOS).  

The report of a VA mental disorders examination dated in July 
2004 includes diagnosis of anxiety disorder, not otherwise 
specified; and obsessional-compulsive personality disorder.  
The examiner added that the diagnosed disorder was unrelated 
to a medical condition, but rather related to multiple 
situational stressors related to financial problems and 
losses.   The examiner also commented that the veteran did 
not meet the diagnostic criteria for depression or anxiety 
secondary to his medical condition.  

The report of a VA mental disorders examination dated in May 
2005 shows that the examiner opined that the veteran's 
psychiatric symptoms were not secondary to his service-
connected medical conditions, but rather to various 
situational and financial stressors which had occurred over 
the years.  The diagnoses in May 2005 included major 
depressive disorder (unrelated to service-connected medical 
conditions); anxiety disorder, not otherwise specified; and 
an obsessive-compulsive personality disorder.  

The report of a VA mental disorders opinion dated in March 
2006, shows that a Board Certified psychiatrist had an 
opportunity to review the veteran's complete multi-folder 
claim file.  The psychiatrist opined that there was no 
medical, scientific, or research literature to support the 
veteran's contention that a vagotomy causes depression.  The 
physician added that there was no documentation to support a 
finding that the veteran was diagnosed with depression during 
his military service, within one year of his separation from 
military service, or subsequent to his 1960 vagotomy.  The 
examining physician concluded by stating that it is not at 
all likely that that the veteran's psychiatric symptoms of 
depression or anxiety were caused by or are the result of his 
vagotomy.  

Based on the foregoing evidence, it is found that the veteran 
is not entitled to service connection for depression on a 
secondary basis.  There is no competent evidence linking any 
current psychiatric-disorder, to include depression due to 
any service-connected disability.  As noted, several medical 
opinions, discussed above, specifically discount such a 
relationship.  Without competent evidence linking a current 
depressive disorder to service, or to a service-connected 
disorder, the Board finds that the veteran's depression is 
not proximately due to service, to include due to any 
service-connected disorder.  

The preponderance of the evidence is against this claim.  
Hence, it must be denied.

Increased Ratings

Generally

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Laws and Regulations/Factual Background/Analysis

Residuals of a Subtotal Gastrectomy for Duodenal Ulcer 
Disease, with Hiatal Hernia, and Gastroesophageal Reflux 
Disease

The veteran's service-connected gastrointestinal disorder is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.114, Code 7308 (postgastrectomy syndromes).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.

Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
§ 4.14.  38 C.F.R. § 4.113.

Under 38 C.F.R. § 4.112, substantial weight loss is a loss of 
more than 20 percent of the baseline weight (sustained for 
three months or longer).

Under Code 7308, moderate disability characterized by less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory disturbances after meals, but with diarrhea 
and weight loss warrant a 40 percent rating.  Severe 
disability associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms and 
weight loss with malnutrition and anemia warrant a 60 percent 
rating.  A rating higher than 60 percent is not available 
under this diagnostic code.  38 C.F.R. § 4.114, Code 7308.

Under Code 7346, a 30 percent evaluation is warranted for a 
hiatal hernia with persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is in order for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Code 7346.

Applicable regulations state that ratings under Codes 7301 to 
7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, are 
not to be combined with each other.  Rather, a single 
evaluation should be assigned under the Code which reflects 
the predominant disability picture, with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  For postoperative ulcer 
disease, evaluation under the provisions of Codes 7308 or 
7346 may be considered in this case.  38 C.F.R. § 4.114.

The veteran had a subtotal gastrectomy in 1958 for treatment 
of a bleeding duodenal ulcer.  He was seen in February 1959 
for a posterior marginal ulcer.  The diagnosis was bleeding 
marginal ulcer.  

A January 1961 rating decision shows that a 60 percent rating 
for subtotal gastrectomy with residual marginal ulcer was 
assigned pursuant to Code 7308.  Following an April 1962 VA 
examination this rating was reduced to 40 percent.  

The veteran claimed entitlement to an increased rating in May 
2002.  

The report of a June 2002 VA intestines examination notes a 
well-documented history of peptic ulcer disease.  The 
examiner added that it was likely that the veteran had 
"GERD" (gastroesophageal reflux disease) which was related 
to his past history of peptic ulcer disease.  The veteran 
reported vomiting one week earlier after eating spaghetti, 
and two weeks before that after eating dinner.  His GERD 
symptoms did not include arm pain.  He denied circulatory 
symptoms after eating, and diarrhea was not described.

The report of a February 2003 VA intestines examination shows 
that the veteran complained of vomiting about once a month 
after eating his evening meal.  He was noted to have lost six 
pounds since February 2002.  

At his March 2004 hearing, the veteran testified that he had 
maintained his weight for the last year.  See page 17 of 
transcript.  He mentioned that he had not been treated for 
anemia since 2002.  See page 19 of hearing transcript.  

The report of a June 2005 VA esophagus and hiatal hernia 
examination notes that examination of the veteran found his 
weight to be stable compared to July 2002.  The veteran 
informed the examiners that he vomited once a week.  He 
denied episodes of hematemesis or melena.  

Taking into account all of the relevant evidence, the Board 
finds that the veteran's service-connected residuals of a 
subtotal gastrectomy for duodenal ulcer disease, with hiatal 
hernia, and gastroesophageal reflux disease does not warrant 
an evaluation in excess of 40 percent.

While the medical record indicates that the veteran suffers 
from vomiting on a weekly basis, it does not document a 
history of weight loss with malnutrition and neither anemia 
nor hypoglycemic symptoms shown.  In order to warrant a 60 
percent evaluation under Code 7308, the veteran's 
gastrointestinal residuals must manifest nausea, sweating, 
circulatory disturbances after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.

In light of the foregoing, the veteran's condition is not 
manifested by the symptoms necessary to warrant a 60 percent 
rating under Code 7308.  Accordingly, an evaluation in excess 
of 40 percent for his service-connected disability is not for 
application under these criteria.  38 C.F.R. § 4.114, Code 
7308.

With regard to an increased rating under Code 7346, while, as 
reported, a history of weekly vomiting is evident from the 
vast medical record, the veteran has denied problems 
associated with hematemesis and melana.  See report of June 
2005 VA esophagus and hiatal hernia examination.  Moreover, 
the complete medical record supports a finding that the 
veteran's body weight has not been adversely affected by his 
various gastrointestinal conditions.

In order to warrant a 60 percent evaluation under Code 7346, 
the service-connected residuals must be manifested by 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.

As noted, the evidence shows that the veteran has symptoms of 
vomiting.  However, the medical evidence does not establish 
that the veteran has material weight loss and hematemesis or 
melena with moderate anemia.

Taking into account the veteran's symptoms, the Board cannot 
find that he presents a combination of symptoms that rise to 
the level of severe impairment of health, as contemplated by 
Code 7346.  Accordingly, after considering the demonstrated 
severity of the service-connected condition the Board finds 
that the evidence is against entitlement to an increased 
rating under either Code.  The veteran's claim of entitlement 
to an evaluation in excess of 40 percent for his service-
connected gastrointestinal disability is denied.  38 C.F.R. 
§ 4.114, Code 7346.  

Scar of the Left Mid-Thoracic Area

The veteran's service-connected scar of the left mid-thoracic 
area is currently evaluated as 20 percent disabling under 38 
C.F.R. § 4.118, Code 7801 (2006).

Since the veteran filed his claim for an increased initial 
rating there have been a number of changes in the criteria 
for rating skin diseases under 38 C.F.R. § 4.118, including 
scars.  Cf. 38 C.F.R. § 4.118, Codes 7800 to 7805 (2002) with 
38 C.F.R. § 4.118, Codes 7800 to 7805 (2006).  The new rating 
criteria for rating scars became effective August 30, 2002.  
Id.  A September 2005 supplemental statement of the case 
(SSOC) notified the veteran of the new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial scars which were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Code 7803.  A 
10 percent evaluation was also appropriate for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Code 7804.  Finally, a 
scar could be rated based on limitation of function of the 
part affected.  38 C.F.R. § 4.118, Code 7805.

Effective August 30, 2002, VA revised the criteria for 
evaluating skin disorders.  Under the revised criteria, as 
shown in 38 C.F.R. § 4.118, Code 7801 scars which affect 
areas other than head, face, or neck, and that are deep, or 
cause limited motion, are rated as 10 percent disabling if 
they cover an area or areas exceeding 6 square inches (39 sq. 
cm.).

Under the amended Code 7802, for scars that are superficial, 
do not cause limited motion, and encompass an area or areas 
at least 144 square inches (929 sq. cms.), a 10 percent 
evaluation is warranted.

A 10 percent evaluation is warranted for superficial unstable 
scars.  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  38 
C.F.R. § 4.118, Code 7803 and Note (1).

A 10 percent evaluation is warranted for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118, Code 
7804.

A scar may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Code 7805.

Under Code 5201 a 30 percent rating is warranted for arm 
motion which is limited to midway between the side and 
shoulder level (major).  38 C.F.R. § 4.71a.  VA's regulations 
indicate that handedness for the purpose of a dominant rating 
will be determined by the evidence of record.  38 C.F.R. 
§ 4.69.  At his March 2004 hearing conducted by the 
undersigned the veteran indicated that he was right handed.  
See page 12 of transcript.  

Evaluation of muscles, abdominal wall and lower thorax and 
thoracic muscle group, are evaluated under Codes 5319 and 
5321, respectively.  Here, however, the veteran is not 
claiming that his scar residuals are affecting either of 
these muscle groups.  

Given the change in law the Board may only apply the old 
rating criteria to the pre-August 30, 2002, time period; and 
the new rating criteria to the term beginning on August 30, 
2002.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Post service the veteran underwent a subtotal gastrectomy for 
a bleeding duodenal ulcer.  An April 1962 VA neurological 
examination report note clinical findings of a 10 1/2 inch 
operative scar (vagotomy) in the area of the left chest wall 
and left flank; it was neither tender nor adherent.

A January 1995 VA stomach examination report includes a 
reference to subjective complaints of tenderness over the 
scar of the epigastrium secondary to subtotal gastrectomy.  
Discomfort over the left lateral chest wall as a result of 
fracture of the ribs due to the subtotal gastrectomy was also 
reported by the veteran.  Examination showed discomfort in 
the area of the scar.  

The veteran's claim for service connection for his "tender 
scar tissue" was received by VA on May 30, 2002.  

A June 2002 VA intestines examination report shows that the 
veteran complained of pain in his left chest area.  Some 
tenderness in the area of the left mid-thoracic scar incision 
was detected on examination.

An August 2002 rating decision granted service connection for 
a scar of the left mid-thoracic incision, pursuant to Code 
7804, and assigned a 10 percent rating, effective May 30, 
2002.  The veteran perfected an appeal to this rating.  A May 
2003 rating decision increased the disability evaluation 
assigned to the scar residuals to 20 percent, pursuant to 
Code 7801, and assigned a 20 percent rating, effective May 
30, 2002.

The report of a June 2005 VA respiratory examination notes 
that the veteran complained of a burning like pain in the 
area of his incision, worse with palpation, touch, pressure, 
or lifting his left arm.  The veteran described the pain as 
stable, though he noted that carrying things sometimes 
prevented a problem.  Post surgical incisional neuralgia 
secondary to the transthoracic vagotomy was diagnosed.  

A June 2005 VA peripheral nerves examination report shows 
that the veteran complained of severe pain in the left 
thoracic region around his surgical scar.  Examination showed 
muscle strength to be 5/5 throughout.  The examiner indicated 
that it was doubtful that the veteran had mild sensory 
neuropathy, and that such neuropathy could not in any way be 
related to the left thoracic scar.  

The report of a June 2005 VA gastrointestinal examination 
shows that the examination of the veteran's abdomen showed a 
well healed left lateral incision and vertical midline 
incision.  

A September 2005 addendum report to the June 2005 VA 
peripheral nerves examination, completed by the physician who 
examined the veteran in June 2005, indicates that the veteran 
did not have mild sensory neuropathy.  The physician added 
that it was not at all likely that the veteran's claim that 
his peripheral neuropathy was related to either his thoracic 
scar or remote transthoracic vagotomy.  

Concerning the pertinent period prior to August 30, 2002, the 
medical evidence does not demonstrate the service-connected 
scar exhibited constant exudation or itching, extensive 
lesions, or that marked disfigurement was manifested.  Also, 
at no time was left arm motion limited to midway between the 
side and shoulder level.  As such, a rating in excess of 20 
percent is not warranted.  See 38 C.F.R. § 4.71a, Code 5201; 
4.118, Code 7805.  

For the period since August 30, 2002, in order to receive a 
rating in excess of 20 percent for his left mid-thoracic 
area, the evidence must show that the scar limited left arm 
motion to midway between the side and shoulder level, or that 
the scar involved an area exceeding 72 square inches (465 
square centimeters).

Since August 30, 2002, while the veteran complained of 
increased pain upon lifting his left arm in the course of a 
June 2005 VA respiratory examination, at a June 2005 
peripheral nerves examination the scar was described as not 
affecting his muscle strength.  Also, as noted above, in the 
course of a June 2005 VA gastrointestinal examination the 
scar was found to be well healed.  Of particular note the 
medical evidence on file does not include clinical findings 
to support a conclusion that the scar approaches the size 
necessary for a rating in excess of 20 percent (465 square 
inches).  It has also not been demonstrated that his left arm 
motion is limited to midway between the side and shoulder 
level.  Hence, a rating in excess of 20 percent is not 
warranted.  

In reaching each of these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.  

Entitlement to service connection for depression is denied.  

Entitlement to a rating in excess of 40 percent for residuals 
of a subtotal gastrectomy for duodenal ulcer disease, with 
hiatal hernia, and gastroesophageal reflux disease is denied.  

Entitlement to a rating greater than 20 percent for a scar of 
the left mid-thoracic area associated with a subtotal 
gastrectomy for a duodenal ulcer, hiatal hernia, and 
gastroesophageal reflux disease from May 30, 2002, is denied.




REMAND

The record shows that the veteran was most recently afforded 
a VA respiratory examination in June 2005.  The examiner 
noted that pulmonary function testing afforded the veteran at 
his last visit (with the same examiner) in July 2002 showed 
mild to moderate restrictive disease.  Review of the July 
2002 VA respiratory examination report shows that pulmonary 
function testing were conducted at that time.  The Board 
parenthetically observes that while the veteran was afforded 
a VA respiratory examination in March 2003, a pulmonary 
function test was not conducted at that time.  

The veteran's postoperative residuals involving an injury to 
the left sixth rib with associated adhesive pleurisy are 
rated as 10 percent disabling under 38 C.F.R. § 4.97, Code 
6843.  That Code is utilized to evaluate "traumatic chest 
wall defect, pneumothorax, hernia, etc."  Pleural cavity 
injuries and other disorders under Codes 6840 through 6845 
are evaluated under a general rating formula for restrictive 
lung disease.

Under the rating criteria for such disabilities, restrictive 
lung disease is primarily rated according to the degree of 
impairment identified on pulmonary function tests, which 
measure Forced Expiratory Volume (FEV-1), the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  See 38 
C.F.R. § 4.97, Code 6843.  

In the present case, as noted, the veteran has not been 
afforded pulmonary function testing since 2002.  Where the 
record does not adequately reveal the current state of the 
claimant's disability, the fulfillment of the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination.  Green (Victor) v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, this issue must be remanded for 
additional development.

Also, as part of a December 2006 Appellant's Post-Remand 
Brief, it was essentially argued that the veteran's service-
connected postoperative residuals involving an injury to the 
left sixth rib with associated adhesive pleurisy had 
essentially worsened; thus, warranting an increased rating.  
The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that 
the veteran was entitled to a new examination after a two 
year period between the last VA examination and the veteran's 
contention that the pertinent disability had increased in 
severity).  Hence, as noted above, the veteran should be 
scheduled for a new examination.

The issue of entitlement to a TDIU is deferred pending 
completion of the above development.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must schedule the veteran for 
a VA pulmonary examination to determine 
the extent of his service-connected for 
postoperative residuals involving an 
injury to the left sixth rib with 
associated adhesive pleurisy.  The claim 
folders must be made available to the 
physician for review of the relevant 
evidence in conjunction with the 
examination.  The report of examination 
should contain a detailed account of all 
manifestations of the veteran's 
respiratory disability found to be 
present.  The examination must include 
pulmonary function testing, with results 
for Forced Expiratory Volume (FEV-1), the 
ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-
1/FVC), and Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)).  Any other 
disability resulting from the veteran's 
respiratory disability should also be 
noted.  The medical basis for all 
opinions expressed should also be given.

2.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

3.  Following completion of the 
foregoing, the RO must review the claim 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues 
concerning entitlement to an increased 
rating for postoperative residuals 
involving an injury to the left sixth rib 
with associated adhesive pleurisy and 
entitlement to TDIU.  If the appeal is to 
any extent denied, the veteran and his 
representative should be provided a SSOC 
(in accordance with 38 U.S.C.A. § 7105 
(West 2002)) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


